I concur with the judgment and opinion concerning the first and third assignments of error. However, I believe the officers had probable cause to search the appellant and that her attempts to swallow the cocaine amounted to exigent circumstances. Therefore, I would sustain the second assignment of error.
 JUDGMENT ENTRY
It is ordered that the JUDGMENT BE REVERSED IN PART AND AFFIRMED IN PART, and the cause remanded to the trial court for the trial court to enter a new judgment with this opinion, and Appellant pay the costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Ross County Court of Common Pleas to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Exceptions.
Abele, J.: Concurs in Judgment Only.
Harsha, J.: Concurs in Part and Dissents in Part with Opinion.
For the Court
                              By: ______________________ Roger L. Kline, Judge
 NOTICE TO COUNSEL Pursuant to Local Rule No. 14, this document constitutes afinal judgment entry and the time period for further appealcommences from the date of filing with the clerk.